DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in lines 3-4 and “means” in lines 7 and 9).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
Several expressions recited in the claims lack sufficient antecedent bases. For example only, the phrase "the spring means" in the last line of claim 1 lack proper antecedent basis. In another example only, the phrase “hinge” in line 2 of claim 2 also lacks proper antecedent basis. In yet another example only, the phrase “the bearing brackets” in line 2 of claim 3 lacks proper antecedent basis. In a fourth example only, note the expression “the closed state” in claim 4. These expressions make it difficult to determine what is or not in the claims. Accordingly the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Claim 2 is indefinite because it is not clear what the word “substantially” is intended to encompass. This terminology is repeated throughout the claims
In claim 4, regarding “in particular” in lines 4-6, a broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially, in particular, essentially) and a narrow range or limitation within the broad range or limitation is This terminology is repeated throughout the claims.
In claim 7: the phrase “in each case” is vague as used. It is not clear what case the applicant is referring to. 
With respect to claim 8, alternative terms such and/or in lines 2 and 3 of Claim 8 fail to specifically point out the invention such that one skilled in the art could determine when infringement would occur. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 10-11 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Doppstadt et al (US 2015/0217299).
Doppstadt et al discloses in Figs. 1-4, an apparatus 1 comprising a machine frame (2, 6, 60-61 [0028]), a driven comminution roller 7 which is mounted on the 
Claims 1-2, 5-7 and 10-11 are rejected as best understood under 35 U.S.C. 102(a)(1) as being anticipated by Kitaguchi (US 2010/0252670).
Doppstadt et al discloses in Figs. 4-5, an apparatus  comprising a machine frame (41 and 19) a driven comminution roller 32 which is mounted on the machine frame and comprises comminution tools 35, a comb 23 comprising counter tools 24 and a comb flap 23 pivotably mounted on the machine frame (via 82 and 53), wherein the comminution roller cooperates with the comb for comminution, wherein at least one spring means 28 engages the comb with its first end and wherein the comb is resiliently supported via the spring means, the spring means is supported by its second end on the machine frame. Additionally, Doppstadt et al discloses a brackets 54 and 29.
Indication of allowability of some of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references are directed to a crusher with movable comb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725